DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 8/5/2021 has been entered.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Steve Nichols on 8/16/2021. Claim 11 has been amended as follows: 
A computer program product for deriving data of a user’s body pose in an enhanced reality system, the computer program product comprising: a non-transitory computer readable storage medium comprising computer usable program code embodied therewith, the computer usable program code to, when executed by a processor: with at least one camera coupled to a body-mounted housing, capturing at least one image in three-dimensional (3D) space of a body of a user on which the body-mounted housing is mounted, wherein the at least one image captures an extremity of the body of the user, and wherein the body-mounted housing comprises an arm extending away from the body-mounted housing, the at least one camera being supported on the arm and directed back toward a body of a user wearing the body-mounted housing with a wide field of view so as to image the body of the user to provide images; with a processor executing a body pose module, deriving data of a user’s body pose based on a position of the extremity in the at least one image captured by the camera.


Allowable Subject Matter
3.	Claims 1 and 3-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: Examiner agrees with claim amendments and arguments presented by the applicant dated 8/5/2021. Specifically, “wherein the body-mounted housing comprises an arm extending away from the body-mounted housing, the at least one camera being supported on the arm and directed back toward a body of a user wearing the body-mounted housing with a wide field of view so as to image the body of the user to provide images to the body pose module to produce the data of the user’s body pose.” This distinct limitation is included in independent claims 1, 7 and 11.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622